ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                   )
                                                )
GSC Construction, Inc.                          )     ASBCA Nos. 60705, 60706
                                                )                60707,60708
                                            .   )
Under Contract No. W912HN-10-D-0049             )

APPEARANCE FOR THE APPELLANT:                         James S. DelSordo, Esq.
                                                       Argus Legal, PLLC
                                                       Manassas, VA

APPEARANCES FOR THE GOVERNMENT:                        Thomas H. Gourlay, Jr., Esq.
                                                        Engineer Chief Trial Attorney
                                                       Susan K. Weston, Esq.
                                                        Engineer Trial Attorney
                                                        U.S. Army Engineer District, Wilmington

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 6 January 2017



                                                    MARK N. STEMPLE
                                                    Administrative Judge
                                                    Vice Chairman
                                                    Armed Services Board
                                                    of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60705, 60706, 60707, 60708,
Appeals of GSC Construction, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals